— In an action to foreclose a mortgage, the defendant Victor Pafundi appeals from an order of the Supreme Court, Suffolk County (Luciano, J.), dated April 12, 1990, which granted the plaintiffs motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiff presented unrebutted proof that the appellant *661defaulted in making payment as required by the mortgage and note dated July 1, 1987, as amended by the parties’ stipulation dated January 12, 1989. Although the mortgage and stipulation require payment of interest at an annual rate below the legal maximum, the appellant contends that a portion of the principal indebtedness is in fact a disguised additional interest payment which renders the transaction usurious. The appellant’s conclusory assertion is unsubstantiated by the record and is insufficient to defeat the plaintiff’s motion for summary judgment (see, People’s Natl. Bank v Kogan, 120 AD2d 718).
We have considered the appellant’s remaining contentions and find them to be without merit. Thompson, J. P., Sullivan, Harwood and Balletta, JJ., concur.